Case 0:21-cv-61866-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 1 of 9




                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION

 SARA ALLENGER, as personal representative
 of the Estate of MARK PRATT,

                Plaintiff,

 v.                                                      CASE NO.

 LIVANOVA PLC, LIVANOVA
 DEUTSCHLAND GMBH (f/k/a SORIN
 GROUP DEUTSCHLAND GMBH), and
 LIVANOVA HOLDING USA, INC. (f/k/a
 SORIN GROUP USA, INC.),

                Defendants.
                                                 /

       DEFENDANT LIVANOVA HOLDING USA, INC.’S NOTICE OF REMOVAL

 TO:    United States District Court
        Southern District of Florida, Ft. Lauderdale Division

        Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants LivaNova Holding USA, Inc. f/k/a

 Sorin Group USA, Inc. (“LivaNova Holding USA”) submits this Notice of Removal from the

 Circuit Court of the 17th Judicial Circuit In and For Broward County, Florida, in which the above-

 captioned matter is now pending, to the United States District Court for the Southern District of

 Florida, Ft. Lauderdale Division.

        In support of said Notice, LivaNova Holding USA states as follows:

        1.      Plaintiff Sara Allenger, as personal representative of the Estate of Mark Pratt,

 deceased, (“Plaintiff”) filed her Complaint in the Circuit Court of the 17 th Judicial Circuit In and

 For Broward County, Florida, on or about August 30, 2021. A copy of the Complaint filed in

 Florida state court is attached hereto as Exhibit A.




                                                     1
Case 0:21-cv-61866-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 2 of 9




            2.      No other pleadings and/or orders have been filed in Plaintiff’s Florida state court

     action, nor has LivaNova Holding USA received any such pleadings. See Exhibit B, Docket and

     Copy of Entire State Court Record.

            3.      Upon information and belief, no pleadings or documents have been served on any

     named defendant in this action, including LivaNova Holding USA.

            4.      As will be set forth more fully below, this case is properly removed to this Court

     pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 because (1) this Court has subject matter

     jurisdiction over this action pursuant to 28 U.S.C. § 1332; (2) this Notice of Removal was filed

     timely pursuant to 28 U.S.C. § 1446(b)(3); and (3) Defendants have satisfied the procedural

     requirements for removal.

I.          THIS COURT HAS SUBJECT MATTER JURISDICTION OVER THIS ACTION
            PURSUANT TO 28 U.S.C. § 1332.

            5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

     1332 in that (1) it is a civil action between citizens of different states, and (2) the amount in

     controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

        A. Complete Diversity of Citizenship

            6.      There is complete diversity of citizenship between Plaintiff, a citizen of Florida,

     and the named defendants, who are citizens of Delaware and Texas, England and Wales, and

     Germany.

            7.      At the time of his death, Decedent Mark Pratt (“Decedent”) resided in and was a

     citizen of Florida. See Plaintiffs’ Complaint, Exhibit A, ¶ 2.

            8.      Accordingly, Decedent was a citizen of the state of Florida at the time of his death;

     and by extension, Plaintiff, as the personal representative of the estate of Decedent and the only

     named Plaintiff in this action, is a citizen of the state of Florida for purposes of this action. See 28

                                                        2
Case 0:21-cv-61866-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 3 of 9




 U.S.C. § 1332(c)(2); Saldivar v. Munch, 2011 WL 13228104, at *2 (S.D. Fla. June 20, 2011) (“a

 decedent’s estate is deemed to be a citizen of the state where the decedent was domiciled at the

 time of his death.”); see also Plaintiffs’ Complaint, Exhibit A, ¶ 3 (alleging that Plaintiff Sara

 Allenger “is the duly appointed Personal Representative of the Estate of Mark Pratt.”).

        9.      LivaNova Holding USA was formerly a Delaware corporation with a principal

 place of business in Houston, Texas. 1 See Plaintiffs’ Complaint, Exhibit A, ¶ 4.2

        10.     Named defendant LivaNova PLC is a foreign company incorporated under the laws

 of England and Wales with a headquarters in London. See Plaintiffs’ Complaint, Exhibit A, ¶ 7.

        11.     Named defendant LivaNova Deutschland GmbH (“LivaNova Deutschland”) is a

 foreign company headquartered in Munich, Germany. See Plaintiffs’ Complaint, Exhibit A, ¶ 8.

        12.     Therefore, for purposes of determining diversity, LivaNova Holding USA is a

 citizen of Delaware and Texas, named defendant LivaNova PLC is a citizen of England and Wales,

 and LivaNova Deutschland is a citizen of Germany. 28 U.S.C. § 1332(c)(1).

        13.     By virtue of the above, none of the named defendants are citizens of the state of

 Mississippi, Plaintiff’s sole alleged state of citizenship. See 28 U.S.C. § 1332. Accordingly,

 complete diversity exists between the parties.

     B. Amount in Controversy




 1
   LivaNova Holding USA has merged with, into, and under the name of LivaNova USA, a
 Delaware Corporation with its principal place of business in Texas.
 2
   Plaintiff’s Complaint incorrectly alleges a principal place of business for LivaNova Holding
 USA in Arvada, Colorado. See Plaintiffs’ Complaint, Exhibit A, ¶ 9. Nevertheless, complete
 diversity of citizenship exists regardless of whether the Court deems LivaNova Holding USA a
 citizen of Colorado or Texas.
                                                  3
Case 0:21-cv-61866-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 4 of 9




         14.     Pursuant to 28 U.S.C. § 1446(c)(2)(A)(ii), the amount in controversy in this matter

 exceeds $75,000, exclusive of interest and costs. This assertion is well-founded and made in good

 faith in light of the allegations in Plaintiff’s Complaint.

         15.     Plaintiff’s Complaint alleges that Decedent underwent an open-heart surgical

 procedure in which his bicuspid aortic valve was replaced. See Plaintiffs’ Complaint, Exhibit A,

 ¶ 10. Plaintiff further alleges that a Sorin 3T Heater-Cooler Unit (“3T System”) was used during

 this surgery. Id. at ¶ 48. Plaintiff alleges that the 3T System used in Decedent’s surgery was

 contaminated with Mycobacterium Chimaera (“M. chimaera”) which caused Decedent to be

 exposed to M. chimaera. Id. at ¶¶ 65, 77, 90.

         16.     Plaintiff alleges that this alleged M. chimaera infection caused Decedent’s death.

 Id. Plaintiff’s Complaint further alleges that she as well as “the estate and/or the survivors” are

 entitled to several forms of damages. Id. Specifically, Plaintiff alleges that she and “the estate

 and/or the survivors” are entitled to damages “including but not limited to…Loss of support and

 services to each survivor from the date of the death;” “Loss of companionship and protection;”

 “Mental pain and suffering;” “Funeral expenses due to the estate; and” “Loss of prospective net

 accumulations of the estate.” Id.

         17.     This District has noted that “courts ‘may use their judicial experience and common

 sense in determining whether the amount in controversy is met.’” Roberts v. Victoria’s Secret

 Stores, LLC, 2018 WL 4829018, at *3 (S.D. Fla. Aug. 9, 2018) (quoting Hardman v. Zale Del.,

 Inc., 2017 WL 759023, at *2 (S.D. Fla. Feb. 28, 2017)). Here, the seriousness and permanent

 nature of the alleged injuries—which stem from and relate to the death of Decedent—in the

 Complaint places more than $75,000 in controversy. Roberts, 2018 WL 4829018, at *2 n.1

 (holding that alleged damages for “severe and permanent bodily injury” could “hardly be



                                                    4
Case 0:21-cv-61866-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 5 of 9




 characterized as speculative” for purposes of determining the amount in controversy); see also

 Travelers Prop. Casualty Co. of Am. v. Eastman Kodak Co., 2016 WL 11491579, at *3 (M.D. Fla.

 Aug. 1, 2016) (citing Carleton v. CRC Indus., Inc., 49 F. Supp. 2d 961, 962 (S.D. Tex. 1999)

 (holding it was “undeniably facially apparent” from the pleading that damages would exceed

 $75,000 since as a “matter of common knowledge,” damages arising from severe and permanent

 injuries would meet the amount in controversy requirement.”). Moreover, courts routinely note

 that “common sense dictates the amount in controversy would likely exceed $75,000 given that

 the claims at issue are based on the death of a human being.” Eastman Kodak Co., 2016 WL

 11491579, at *3; see also Angrignon v. KLI, Inc., 2009 WL 506954, at *3 (S.D. Fla. Feb. 27, 2009)

 (“nature of the damages sought” in case involving “severe and bodily injuries” which in turn led

 to permanent injury and death warranted conclusion that “complaint on its face may be sufficient

 by itself to support removal”). Similarly, courts have held that it is “undeniably facially apparent

 from the pleading [that] the damages would exceed $75,000, since as a matter of common

 knowledge, damages arising from severe and permanent injuries would meet the amount in

 controversy requirement.” Eastman Kodak Co., 2016 WL 11491579, at *3 (internal quotations

 omitted).

        18.     In addition, courts have held that a plaintiff seeking “damages on behalf of the

 estate for medical or funeral expenses…loss of prospective net accumulations…loss of [the

 decedent’s] companionship and protection and mental pain and suffering,” it is “facially apparent”

 that the amount in controversy exceeds $75,000.” These are exactly the damages sought by

 Plaintiff in this action. See Plaintiffs’ Complaint, Exhibit A, ¶¶ 65, 77, 90.




                                                   5
Case 0:21-cv-61866-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 6 of 9




           19.   By virtue of these allegations of injury, Plaintiff is seeking damages in excess of

 the sum or value of $75,000, exclusive of interest and costs, which meets the jurisdictional

 requirement of this Court. See 28 U.S.C. § 1332(a).

           20.   Accordingly, for all of the above stated reasons, there is complete diversity between

 the parties, and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

 Therefore, this Court has subject matter jurisdiction over the instant matter pursuant to 28 U.S.C.

 § 1332.

 II.       THIS NOTICE OF REMOVAL IS TIMELY PURSUANT TO 28 U.S.C. § 1446(b)(3).

           21.   Upon information and belief, none of the named Defendants, including LivaNova

 Holding USA, have been served.

           22.   Upon information and belief, LivaNova Holding USA, Inc. first received a copy of

 the Complaint on September 1, 2021, thereby starting the thirty-day deadline for removing this

 action to federal court. See Torres v. Geico Gen. Ins. Co., 2021 WL 3184660, at *1-2 (S.D. Fla.

 July 28, 2021) (holding that the “the thirty-day removal deadline commenced when [defendant[

 received Plaintiff’s complaint” from its statutory agent for service of process).

           23.   Because this Notice of Removal is filed within thirty days of the filing of the

 Complaint and Defendants’ receipt of a copy of the Complaint, this Notice of Removal is timely.

  III.     DEFENDANTS HAVE SATISFIED THE PROCEDURAL REQUIREMENTS FOR
           REMOVAL.

           24.   As discussed herein, this Court has subject matter jurisdiction on the basis of

 diversity of citizenship under 28 U.S.C. § 1332(a).

           25.   Venue is proper pursuant to 28 U.S.C. § 1441(a) because the United States District

 Court for the Southern District of Florida, Ft. Lauderdale Division is the federal district for the




                                                   6
Case 0:21-cv-61866-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 7 of 9




 district embracing the place where the state court suit is pending, namely the Circuit Court of the

 17th Judicial Circuit In and For Broward County, Florida.

        26.     LivaNova Holding USA’s Notice of Removal is timely because it is being filed

 within thirty days of initial receipt of the Complaint.

        27.     Upon information and belief, neither LivaNova PLC nor LivaNova Deutschland,

 the only other named defendants in this action, have been served with process in accordance with

 the Hague Convention. LivaNova PLC and LivaNova Deutschland have therefore not been

 properly served.

        28.     Because named defendants LivaNova PLC and LivaNova Deutschland have not

 been properly served, Defendants are not required to obtain their consent for removal. See 28

 U.S.C. § 1446(b)(2)(A); see also Johnson v. Wellborn, 418 Fed. App’x 809, 815 (11th Cir. 2011)

 (“requirement that there be unanimity of consent in removal cases with multiple defendants does

 not require consent of defendants who have not been properly served.”); see also Coronel v.

 Miami-Dade Cnty., 2013 WL 2991062, at *2 (S.D. Fla. June 10, 2013) (noting that defendant’s

 consent to removal was not required where he had not been served at time of removal).

        29.     As required by 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being

 served upon Plaintiff, by and through her attorneys of record, and is also being filed with the clerk

 of the Circuit Court of the 17th Judicial Circuit In and For Broward County, Florida.

        30.     A copy of the entire state court record is attached to this Notice of Removal. See

 Exhibit B, Copy of Entire State Court Record. At the time of removal, there are no unresolved

 motions that have been filed in the state court action. Thus, no such documents are attached as

 exhibits to this Notice of Removal.




                                                   7
Case 0:21-cv-61866-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 8 of 9




        WHEREFORE, Defendant LivaNova Holding USA files this Notice of Removal so that

 the entire state court action now pending in the Circuit Court of the 17 th Judicial Circuit In and For

 Broward County, Florida, be removed to this Court for all further proceedings.




                                        Respectfully submitted,

                                        /s/Traci T. McKee                               .
                                        Traci T. McKee, FL Bar No. 53088
                                        FAEGRE DRINKER BIDDLE & REATH
                                        1050 K Street NW #400
                                        Washington, DC 20001
                                        Phone: (202) 312-7440
                                        Fax: (202) 312-7461
                                        traci.mckee@faegredrinker.com

                                        Attorney for Defendant LivaNova Holding USA, Inc.




                                                   8
Case 0:21-cv-61866-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 9 of 9




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 3, 2021, I electronically filed the foregoing

 with the Clerk of the Court by using the CM/ECF system and will serve the following counsel by

 email:

          Philip L. Valente, Jr., Esq.
          VALENTE LAW FIRM
          1818 South Australian Avenue
          Suite 302
          West Palm Beach, FL 33409
          Telephone: (561) 615-6200
          Fax: (561) 615-6206-FAX
          phil@valentepa.com
          leila@valentepa.com


                                             /s/Traci T. McKee                          .
                                             Traci T. McKee, FL Bar No. 53088
                                             FAEGRE DRINKER BIDDLE & REATH
                                             1050 K Street NW #400
                                             Washington, DC 20001
                                             Phone: (202) 312-7440
                                             Fax: (202) 312-7461
                                             traci.mckee@faegredrinker.com




                                                9
